In re: Eldridge Allen applying for writs of certiorari, prohibition, review, mandamus and for a stay order. Parish of St. Tammany-
Writ granted. Ruling of trial judge ordering transfer set aside; it is ordered that new transfer hearing be held to determine whether or not there are reasonable grounds to believe that the juvenile is amenable to treatment or rehabilitation through facilities available to the juvenile *1116court. La.R.S. 13:1571.1, subd. A(4); State In the Interest of Smith, 359 So.2d 1271 (La.1978); State v. Everfield, 342 So.2d 648 (La.1977).